NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


MELVIN PENN,                     )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-3656
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed June 26, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Melvin Penn, pro se.


PER CURIAM.


              Affirmed.


NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.